  Case: 1:20-cv-00512 Document #: 100 Filed: 08/25/20 Page 1 of 13 PageID #:1572




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 DAVID MUTNICK, for himself and others )
 similarly situated,                   )                 Case No. 1:20-cv-00512
                                       )
         Plaintiff,                    )                 Consolidated Case Nos.:
                                       )                 1:20-cv-00840
 v.                                    )                 1:20-cv-02989
                                       )
 CLEARVIEW AI, INC.; HOAN TON-THAT; )                    Judge Sharon Johnson Coleman
 and RICHARD SCHWARTZ,                 )
                                       )                 Magistrate Judge Maria Valdez
         Defendants.                   )


                PLAINTIFF’S MOTION TO RECONSIDER STAY ORDER

       Plaintiff David Mutnick, for himself and others similarly situated, by his counsel,

respectfully requests that the Court reconsider its August 21, 2020 Order (the “Order”) granting

Defendants’ motion to stay selective proceedings (Dkt. 99) or, in the alternative, clarify the scope

of the Order. In support of Plaintiff’s motion, he states as follows:

                                        INTRODUCTION

       Plaintiff respectfully requests that the Court reconsider its Order staying this matter as it

appears the Court may have overlooked the severe prejudice the lengthy stay inflicts on Plaintiff

and class members, and Defendants’ motion did not make the Court aware of all the relevant facts.

       Contrary to Defendants’ contention that any stay may be brief, the stay likely will be in

effect until at least December 2020 – the time at which it appears the Judicial Panel on Multidistrict

Litigation (“JPML”) will hear Defendants’ transfer motion. As noted above, the lengthy stay will

prejudice Plaintiff and class members. This Court previously has acknowledged that prejudice,

which stems from Plaintiff’s and class members’ need for injunctive relief to stop the ongoing

irreparable harm caused by Defendants’ unlawful conduct.

                                                  1
  Case: 1:20-cv-00512 Document #: 100 Filed: 08/25/20 Page 2 of 13 PageID #:1573




        In contrast to that prejudice, Defendants will suffer no hardship in the absence of a stay.

They cannot credibly claim otherwise given that have not sought a parallel stay of the cases

pending in the Southern District of New York (the “New York Litigation”), nor have they sought

to stay Thornley v. Clearview AI, Inc., No. 1:20-cv-03843, pending before this Court. In the New

York Litigation, Defendants have not formally moved for any stay, and the Court has only

adjourned the date for Defendants to file their answers.

        Similarly, Defendants’ claim that judicial economy favors a stay is overblown and, again,

ignores their inconsistent actions in the New York Litigation. The claim also ignores the pendency

of a recently-filed related case – Carmean v. Macy’s Retail Holdings, Inc., No. 1:20-cv-04589

(“Carmean”) (N.D. Ill.) (Aspen, J.) – which Plaintiff cannot relate to, and consolidate with, this

case if a stay is in place. As a result, a stay actually burdens this District.

        Based on the prejudice to Plaintiff and class members and all of the relevant facts, Plaintiff

respectfully suggests that the Court should not have granted Defendants’ motion. To the extent the

Court wishes to stay some of the proceedings, Plaintiff respectfully requests that the Court solely

delay the date on which Defendants have to file an answer – as in the New York Litigation.

                           PROCEDURAL AND FACTUAL BACKGROUND

Defendants’ Efforts to Delay This Matter

        This case arises out of Defendants’ alleged egregious violations of Plaintiff’s and class

members’ privacy and civil rights through the surreptitious collection, distribution and use of their

sensitive biometric data. See Dkt. 1, 6. Throughout, Defendants have sought to delay the case’s

progress. Shortly after Plaintiff moved for a preliminary injunction, Defendants simultaneously

moved to dismiss/transfer this action and stay the case. See Dkt. 31, 45, 47.




                                                    2
  Case: 1:20-cv-00512 Document #: 100 Filed: 08/25/20 Page 3 of 13 PageID #:1574




        The Court denied both motions (Dkt. 61, 86), finding that “staying this action while the

Court determines the jurisdictional and transfer issues will not save judicial resources, especially

when weighed against plaintiff’s need for injunctive relief and any prejudice resulting from a

delay.” Dkt. 61 at ECF 3 (emphasis added). More recently, Plaintiff moved to consolidate the

various related actions pending before the Court. Dkt. 82. In response, Defendants sought a de

facto stay until the Court ruled on their motion to dismiss. See Dkt. 84 at ECF 2, 5-7.

        At issue here is Defendants’ most recent motion for a stay. Defendants filed the motion

shortly after the Court denied their motion to dismiss/transfer, began moving the case forward and

requested a proposed order on Plaintiff’s preliminary injunction motion. See Dkt. 86, 87, 90;

Exhibit 1 (August 14, 2020 Court correspondence).

Facts Not Included in Defendants’ Motion to Stay

        The Requested Stay Will Be Lengthy

        Defendants’ motion does not include critical facts. For instance, Defendants’ motion to

stay omits that Defendants’ transfer motion before the JPML is not included on the Panel’s docket

for its upcoming September 24, 2020 hearing session, which session was set prior to Defendants

filing with the JPML. See Exhibit 2 (JPML Notice of Hearing Session). This is critical because it

indicates that the JPML will not address the motion until December 3, 2020 – at the earliest. See

https://www.jpml.uscourts.gov/hearing-information (JPML hearing schedule) (last accessed on

Aug. 22, 2020). Given the ongoing irreparable harm Defendants’ conduct is inflicting on Plaintiff

and class members, this lengthy delay is significant. By the time the JPML considers and rules on

Defendants’ motion, eight or more months will have elapsed since Plaintiff first sought the needed

injunctive relief.




                                                 3
  Case: 1:20-cv-00512 Document #: 100 Filed: 08/25/20 Page 4 of 13 PageID #:1575




       Defendants Have Not Moved to Stay the New York Litigation

       Further, Defendants’ motion omits that they have not sought a parallel stay of the New

York Litigation and that they do not intend to do so. Despite several attempts by Plaintiff’s counsel

to determine whether Defendants would seek a parallel stay of the New York Litigation, defense

counsel repeatedly dodged the question. See Exhibit 3 (email chain). Instead of answering the

inquiry, defense counsel pointed to various motions and orders regarding Defendants’ answer dates

in the New York Litigation. Id.; Exhibit 4 (May 14, 2020 Order); Exhibit 5 (May 26, 2020 Order);

Exhibit 6 (Aug. 4, 2020 Order). When Plaintiff’s counsel asked for clarification, defense counsel

would only state that they intend to “urge” Judge McMahon to “continue the stay she had

effectively entered until the decision of the JPML.” Ex. 3.

       However, Defendants have never sought, and Judge McMahon has never granted, a stay of

the New York Litigation in its entirety. See, e.g., Exhibit 7 (Docket - Calderon v. Clearview AI,

Inc. (“Calderon”), No. 1:20-cv-01296-CM (S.D.N.Y.)). At best, Judge McMahon has “stayed” the

date for Defendants’ answers. See Exs. 4-6.

       Indeed, since Judge McMahon entered the first purported stay order on May 14, 2020, one

of the plaintiffs has filed an amended complaint and effected service on newly-added defendants.

See Calderon Dkt. 52-58. Defendants did not object to those actions or otherwise contend that they

violated a stay order. Rather, on July 27, 2020, Defendants wrote to the Court requesting

clarification as to when their answer to the amended complaint was due or if the answer was

adjourned sine die. Calderon Dkt. 62. In the letter, Defendants stated that the request “does not

affect any other scheduled dates” and made no mention of an overall stay of the litigation. Id.

       In an effort to narrow the issues raised in this motion, Plaintiff’s counsel advised defense

counsel of the above-described facts and asked defense counsel if they would be willing to discuss



                                                 4
     Case: 1:20-cv-00512 Document #: 100 Filed: 08/25/20 Page 5 of 13 PageID #:1576




withdrawal or modification of their requested stay. Ex. 3. In a telephone call, defense counsel

maintained their above-stated position. Id.

The Court’s Order

         Defendants filed their motion to stay at approximately 8:11 p.m. on August 20, 2020.

Exhibit 8 (Notice of Electronic Filing). On August 21, 2020, without hearing from Plaintiff or

setting a briefing schedule, the Court granted the motion via a docket entry and struck the briefing

schedules for the Defendants’ transfer motion 1 and the preliminary injunction motion. Dkt. 99.

                                             ARGUMENT

I.       Legal Standards.

         A motion to reconsider “is a request that the [Court] reexamine its decision in light of

additional legal arguments, a change of law, or perhaps an argument or aspect of the case that was

overlooked.” Ahmed v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004) (internal quotation omitted).

Reconsideration is particularly appropriate when a court “has made an error not of reasoning but

of apprehension.” Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th

Cir. 1990) (citation omitted).

         A district court has the “inherent discretionary power to control the disposition of cases on

its docket . . . .” Terkel v. AT&T Inc., No. 06 C 2837, 2006 WL 1663456, at *1 (N.D. Ill. June 9,

2006) (Kennelly, J.). In deciding whether to stay an action based on the pendency of a transfer

motion before the JPML, “courts consider whether judicial economy favors a stay; the potential

prejudice to the non-moving party if the case is stayed; and any hardship or inequity to the moving

party if the case is not stayed.” Id.



1
 Defendants filed a courtesy copy of the JPML transfer motion in this Court (Dkt. 92). While this Court
set a briefing schedule for that motion (Dkt. 93), the motion will be briefed before the JPML and will not
require any of this Court’s resources.
                                                    5
  Case: 1:20-cv-00512 Document #: 100 Filed: 08/25/20 Page 6 of 13 PageID #:1577




       The “pendency before the JPML of a motion to transfer under 28 U.S.C. § 1407 does not

. . . automatically entitle a party to a stay of a case as to which transfer is sought.” Id. The JPML

Rules of Procedure make clear that the “pendency of a motion . . . before the Panel pursuant to 28

U.S.C. § 1407 does not affect or suspend orders and pretrial proceedings in any pending federal

district court action and does not limit the pretrial jurisdiction of that court.” J.P.M.L. Rule 2.1(d).

“In other words, a district judge should not automatically stay discovery, postpone rulings on

pending motions, or generally suspend further rulings upon a party’s motion to the Judicial Panel

for transfer and consolidation.” In re Pradaxa Prod. Liability Actions, No. 3:12-cv-00610-DRH-

SCW, 2012 WL 2357425, at *2 (S.D. Ill. June 20, 2012) (citing Manual for Complex Litigation

(Fourth) § 20.131 (2004)).

II.    The Actual Facts Weigh Against Staying This Litigation.

       As this Court found when it denied Defendants’ first motion to stay, “plaintiff’s need for

injunctive relief and any prejudice resulting from a delay” outweighs the other stay factors. See

Dkt. 61 at ECF 3. Nothing has changed that would alter the Court’s analysis.

       Judge Kennelly’s opinion in Terkel is instructive. There, like here, the defendants sought

to stay a case pending a ruling by the JPML. Terkel, 2006 WL 1663456, at *1. Further, as here, at

the time of the defendants’ motion, the plaintiffs had a preliminary injunction motion pending, and

the defendants had not sought a stay of the litigation in the other forum where related cases were

pending. Id. at *2-3. Finally, as here, the various cases overlapped but were not identical. Id. at *2.

Based on those facts, as described in more detail below, the court refused to stay the case,

concluding that “the potential prejudice to the plaintiffs that would result from a stay outweighs

the interests of judicial economy and the potential for hardship to the defendants . . . that would

accompany denial of a stay.” Id. at *3.



                                                   6
  Case: 1:20-cv-00512 Document #: 100 Filed: 08/25/20 Page 7 of 13 PageID #:1578




        In reaching its decision, the court emphasized that the plaintiffs contended that the ongoing

harm they would suffer from the defendants’ conduct would be irreparable, thereby necessitating

preliminary injunctive relief. Id. Without addressing the merits of the plaintiffs’ preliminary

injunction motion, the court held that “the claim of ongoing irreparable harm, if the . . . plaintiffs’

allegations are shown to be true, is a serious one.” Id. The court further found that the fact that the

JPML would not consider the transfer motion for at least a month would result in the plaintiffs’

claimed harm continuing in the interim. Id.

        The court also determined that the prejudice to the plaintiffs outweighed the other stay

factors. Id. at *3. While the court did not wholly discount the defendants’ contention of hardship

in the absence of a stay, it found that their failure to seek a stay in the other forum made it “difficult

to accept at face value their contention that this is a compelling reason for a stay.” Id. Moreover,

the court noted that an injunction motion was only pending in the case before the court, alleviating

any concern that the defendants would have to litigate that issue in a multiple of forums. Id.

Further, the court highlighted the fact that the defendants had obtained extensions of time to

respond to the complaints “in many, and perhaps most, of the other cases.” Id.

        With respect to judicial economy, the court again pointed to the defendants’ strategy of

only seeking a stay in one of the forums. Id. at *2. According to the court, the defendants’ strategy

“strongly suggests that the goal of economy does not favor transfer to the extent argued by the

defendants . . . .” Id. In that case, the defendants did not seek a stay of litigation where they had

pending motions. Id.

        As in Terkel, “the potential prejudice to the plaintiffs that would result from a stay

outweighs the interests of judicial economy and the potential for hardship to the defendants . . .

that would accompany denial of a stay.” See id. at *3. Plaintiff has sought preliminary injunctive



                                                    7
  Case: 1:20-cv-00512 Document #: 100 Filed: 08/25/20 Page 8 of 13 PageID #:1579




relief to halt Defendants’ ongoing egregious violations of his and class members’ privacy rights

that continue to cause irreparable harm. Dkt. 31. The problem of the ongoing harm is particularly

acute, here, because the JPML is not likely to address Defendants’ motion until December 2020 –

making the stay quite lengthy. See Terkel, 2006 WL 1663456, at *3.

       Any claim by Defendants that their purported actions in response to the preliminary

injunction motion (see Dkt. 56 at ECF 4-5) have somehow alleviated the ongoing irreparable harm

to Plaintiff and class members would lack merit. As set forth in Plaintiff’s reply in support of his

preliminary injunction motion, Defendants’ purported actions do not rectify or halt that harm. See

Dkt. 63 at ECF 13-15. Moreover, merely because Defendants contend they have taken certain

actions does not make it so. No independent third party has verified the purported actions, and the

record is clear that Defendants and their representatives cannot be taken at their word. See Dkt. 64,

66 (highlighting misrepresentations made by Clearview’s General Counsel to Illinois Secretary of

State and his lack of candor with the Court); see also Dkt. 86 at ECF 4-5 (Court finding factual

conflict between Defendants’ affidavits and record evidence). Even if Defendants actually took

any of the purported actions, they presently are free to resume their injurious conduct at any time.

See ADT Sec. Servs., Inc. v. Lisle-Woodridge Fire Prot. Dist., 724 F.3d 854, 864 (7th Cir. 2013).

       Unable to address the actual prejudice resulting from a stay, Defendants ignore it and

inaccurately claim that any stay will likely be brief. See Dkt. 98 at ECF 6-7. As discussed above,

the stay will be lengthy and inflict severe harm on Plaintiff and class members.

       Defendants also make the incredible argument that a stay benefits Plaintiff because he will

not have to file a consolidated complaint. Dkt. 98 at ECF 6. Defendants know that Plaintiff wishes

to advance this case, and their claim to the contrary is incredible.




                                                  8
    Case: 1:20-cv-00512 Document #: 100 Filed: 08/25/20 Page 9 of 13 PageID #:1580




        In contrast to the above-described prejudice, Defendants will not suffer any hardship if the

stay is denied. As in Terkel, Defendants’ failure to seek a stay of the related litigation makes it

“difficult to accept at face value their contention that [hardship in the absence of a stay] is a

compelling reason for a stay.” See Terkel, 2006 WL 1663456, at *3.

        Further, Defendants’ seeming desire to avoid a ruling on the preliminary injunction motion

is not a hardship. Indeed, as the court found in Terkel, the fact that an injunction motion has only

been brought in a single forum negates any concern about a ruling causing hardship. See id. To the

extent Defendants are concerned about having to file an answer in this case on September 14,

2020, the Court can easily address that concern by extending the answer date to September 30,

2020, as Defendants request in their motion, or staying the answer date as was done in the New

York Litigation. Dkt. 98 at ECF 7.

        Finally, as in Terkel, Defendants’ contention that judicial economy favors a stay (id. at

ECF 4) is overblown. By not moving to stay the New York Litigation or Thornley, 2 both this Court

and the Southern District of New York may continue to work on this litigation. Moreover, the

entry of a stay precludes Plaintiff from relating and consolidating Carmean, pending before Judge

Aspen. Thus, as a result of Defendants’ strategy, three judges may continue working on Clearview-

related litigation. The strategy “strongly suggests that the goal of economy does not favor transfer

to the extent argued by the defendants,” if at all. See Terkel, 2006 WL 1663456, at *3.

        Defendants’ contention that the pending preliminary injunction motion creates a burden

because it raises complicated issues (Dkt. 98 at ECF 5) ignores that the motion has been fully

briefed since May 2020. See Dkt. 63. While Defendants’ recently and improperly attempted to



2
 The Court may stay proceedings pending a transfer decision by the JPML, even if a remand motion is
pending. Bd. of Trustees of the Teachers’ Retirement Sys. of the State of Ill. v. Worldcom, Inc., 244
F.Supp.2d, 900, 905 (N.D. Ill. 2002).
                                                   9
    Case: 1:20-cv-00512 Document #: 100 Filed: 08/25/20 Page 10 of 13 PageID #:1581




inject a new First Amendment argument into the mix (Dkt. 91 at ECF 3-4), the newfound argument

is waived. 3 See United States v. Dabney, 498 F.3d 455, 460 (7th Cir. 2007) (“Because the argument

was not raised or developed in the opening brief, it is waived.”); see also Lores v. SailPoint Techs.,

Inc., No. 18-CV-3910, 2019 WL 1382080, at *1 (N.D. Ill. Mar. 27, 2019).

        As for the argument itself, Sorrell v. IMS Health Inc., 564 U.S. 552 (2011) – on which

Defendants primarily rely (Dkt. 91 at ECF 3-4) – makes clear that the Illinois Biometric

Information Privacy Act (“BIPA”) does not violate the First Amendment because it regulates

conduct, not content. Unlike the statute at issue in Sorrell, BIPA on its face does not burden

disfavored speech by disfavored speakers. See 564 U.S. at 563-64. Rather, it broadly regulates the

collection, disclosure and use of biometric data by private entities with only a few narrow and

well-justified exceptions. See 740 ILCS 14/1, et seq. BIPA is on all fours with the Health Insurance

Portability and Accountability Act of 1996 (“HIPPA”), 42 U.S.C. § 1320d-2. See Sorrell, 564 U.S.

at 573. In Sorrell, the Court found that a “statute [like HIPPA] would present quite a different case

from the one presented here” – i.e., the statute would not violate the First Amendment. See id.

        Even if BIPA regulated speech, the speech at issue would be commercial in nature. Because

BIPA “directly advances a substantial government interest” – namely, the protection of

individuals’ sensitive biometric data – and “the measure is drawn to achieve that interest” through

a “coherent policy,” it does not run afoul of the First Amendment. See id. at 571-72. As discussed

above, in this way, BIPA is akin to HIPPA. Id. at 573.




3
 Plaintiff has not yet had the opportunity to respond to Defendants’ improper “objections” to the proposed
order Plaintiff submitted regarding his preliminary injunction motion. Dkt. 91. The discussion here is
intended to summarily show that Defendants’ primary objection lacks merit. Defendants’ other objections
regurgitate substantive issues already briefed by the parties and ignore the plain language of the proposed
order. If necessary, once the stay is lifted, Plaintiff will more fully address the objections.
                                                    10
  Case: 1:20-cv-00512 Document #: 100 Filed: 08/25/20 Page 11 of 13 PageID #:1582




        Finally, while Defendants would like to believe that it is a foregone conclusion that the

JPML will transfer this case to the Southern District of New York, that is not accurate. Both this

Court and the Southern District of New York have found that differences between the cases in the

two forums did not justify transfer. Dkt. 86 at ECF 8; Calderon v. Clearview AI, Inc., 2020 WL

2792979, at *6 (S.D.N.Y. May 29, 2020). Moreover, given that there are only two districts

involved and various ways for the cases to be informally coordinated, these matters do not seem

ripe for JPML consolidation. Thus, the JPML may not transfer this case. If the JPML does

consolidate the cases, it is equally, if not more likely, to transfer the New York Litigation to this

this District, given that the common threads running through almost all of the cases are Illinois

plaintiffs who assert claims under an Illinois statute for harm suffered in Illinois.

        The potential prejudice to Plaintiff and class members that would result from a stay

outweighs the interests of judicial economy and the potential for hardship to Defendants that would

accompany denial of a stay. Accordingly, the Court should reconsider its previous Order and: (a)

deny Defendants’ motion; or (b) modify the Order to solely delay Defendants’ answer date.

III.    Alternatively, Plaintiff Respectfully Requests Clarification of the Court’s Order.

        To the extent the Court keeps the stay in place, Plaintiff respectfully requests that the Court

clarify its scope. The Order states that Defendants’ motion to stay is granted and strikes the briefing

schedules for the motion to transfer and preliminary injunction. Dkt. 99. The Court did not strike

the date for Plaintiff to file a consolidated complaint or for Defendants to answer. To ensure that

Plaintiff complies with the Order, he seeks clarification as to whether the case is stayed in whole

or in part.




                                                  11
 Case: 1:20-cv-00512 Document #: 100 Filed: 08/25/20 Page 12 of 13 PageID #:1583




                                        CONCLUSION

       WHEREFORE, Plaintiff David Mutnick respectfully requests that the Court reconsider its

stay Order and: (a) deny Defendants’ motion to stay; or (b) modify the Order to solely delay the

date on which Defendants’ answer is due. Should the Court keep the stay in place, Plaintiff

respectfully requests clarification as to whether the Order stays the proceeding in its entirety or

only as to the preliminary injunction and transfer motions.

Dated: August 25, 2020

                                                     Respectfully submitted,

                                                     /s/ Scott R. Drury
                                                     SCOTT R. DRURY
Mike Kanovitz
Scott R. Drury
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, Illinois 60607
312.243.5900
mike@loevy.com
drury@loevy.com




                                                12
 Case: 1:20-cv-00512 Document #: 100 Filed: 08/25/20 Page 13 of 13 PageID #:1584




                                CERTIFICATE OF SERVICE

       I, Scott R. Drury, an attorney, hereby certify that, on August 25, 2020, I filed the foregoing

document using the Court’s CM/ECF system, which effected service on all counsel of record.

                                                      /s/ Scott R. Drury
                                                      One of David Mutnick’s Attorneys




                                                13
